Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on 6/15/22.  Claims 1-17 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meiri et al (USPN. 2020/0042183).

Regarding claims 1, 13 and 14, Meiri discloses A computer-implemented method/system and medium for data synchronization between a source database system and a target database system, wherein execution of a database transaction of the source database system is considered to be complete if a processing step followed by an application step of the database transaction is performed, the method comprising (fig. 1, Source and Target Storage systems and replication control logic):
identifying in a time interval one or more database transactions of the source database system (fig. 2B, item 220, “source periodically transfers” and pars. 57 and 99, snapshots and interaction between source and target systems);
tagging each of the one or more database transactions as a committed or an uncommitted database transaction (fig. 2B, items 222-238, pars. 127-129, “process continues to monitor the storage volume for writes in step 226”.  The snapshots marked with low priority 238 and preservation 236 are monitored 226 as the loop of marked snapshots continues via steps 222 and 226.  The snapshots that are complete 232 are marked as complete at 236 and based on decision 234, can be deleted as marked accordingly);
for each transaction of the identified database transactions, determining whether the transaction was completed based on a tag of the transaction (fig. 2B, see the tagging limitation and explanation above), wherein determining whether the transaction was completed further comprises (fig. 2B, item 220-222 snapshot taken, item 224, monitoring storage volume and item 232, data transfer complete or not for current cycle flow):
in response to determining that the transaction is not completed, performing, by the target database system, the processing step of the transaction (fig. 2B, item 232, par. 127, data transfer complete or not for current cycle flow performed by the target, cycle continues) if a duration time of the transaction exceeds a duration threshold (fig. 2B, items 234-238, pars. 130-131, counter and threshold, note that minimum amount of change of volume is specified in the amount of time of the session between snapshots and volume change).
in response to determining that the transaction is completed and the processing step of the transaction was not previously executed, performing, by the target database system, the processing step and the application step of the transaction (items 232 and 234, pars. 128 and 130, transaction for the cycle is completed and target determines threshold of change size); and
in response to determining that the transaction is completed and the processing step of the transaction was previously executed, performing, by the target database, the application step of the transaction (item 236, pars. 129 and 136, Target marks snapshots and increments cycle, so other snapshots can be taken/generated).  

2. The computer-implemented method of claim 1, wherein performing, by the target database system, the processing step and the application step of the transaction comprises invoking a main thread of a transaction process of the target database system, and wherein performing, by the target database system, the processing step or the application step of the P201902971US01Page 31 of 38transaction comprises invoking an additional thread of the transaction process, and wherein the transaction process executes transactions in the target database system (item 238, “target marks snapshot as low priority” is one transaction target executes, see also pars. 129 and 136, monitoring and maintaining values).
  
3. The computer-implemented method of claim 1, further comprising: iteratively performing steps of identifying in a time interval one or more database transactions of the source database system and determining whether the transaction was completed, wherein in each iteration the time interval is a time interval subsequent to the time interval of a preceding iteration (items 220, 222, 232 and 234, pars. 119 and 129 and 130, asynchronous replication and threshold utilized for incremented processing based on minimum amount of change).

4. The computer-implemented method of claim 1, further comprising: performing, in accordance with a batch processing having scheduling time intervals, steps of identifying in a time interval one or more database transactions of the source database system and determining whether the transaction was completed (item 232, data transfer processing for current cycle snapshot, see also related text).

5. The computer-implemented method of claim 1, wherein the step determining whether the transaction was completed is performed in parallel for the identified database transactions (par. 133, parallel processing of snapshot for different storage systems).

6. The computer-implemented method of claim 1, wherein a completion of each database transaction for a respective database in the source database system results in a specific content of the respective database, and wherein steps performing, by the target database system, the processing step and/or the application step of the transaction are performed only if a resulting content of each database affected by the transaction in the target database system is one of the specific contents (pars. 64-65, non-timed conditions my depend on specified content of the respective database such as number of writes or amount of changed data).

7. The computer-implemented method of claim 1, wherein the source database system is configured to perform the processing and application steps for different transactions in a given order taking into account the dependencies between data transactions to prevent data inconsistency, wherein determining whether the transaction was completed further comprises (fig. 2B): 
determining if at least one another transaction of the identified database transactions is dependent on the transaction (synchronization), and if so performing the steps, in response to determining that the transaction is not completed (snapshots taken for changes of data), performing, by the target database system, the processing step of the transaction and in response to determining that the transaction is completed and the processing step of the transaction was not previously executed, performing, by the target database system, the processing step and the application step of the transaction, if the transaction occurred before the application step of each of the at least one other transaction, otherwise performing the steps, in response to determining that the transaction is not completed, performing, by the target database system, the processing step of the transaction and in response to determining that the transaction is completed and the processing step of the transaction was not previously executed (item 238, snapshots of change of data taken when Threshold is met, otherwise marked as low priority), performing, by the target database system, the processing step and the application step of the transaction, after the step of determining whether the transaction was completed is executed for the other transactions (Fig. 2B, items 232 and 234, pars. 128 and 130, transaction for the cycle is completed and target determines threshold of change size and processes the snapshot and item 236, pars. 129 and 136, Target marks snapshots and increments cycle, so other snapshots can be taken/generated).
(Note: the replication is performed synchronously and asynchronously (pars. 53 and 99), which requires concurrent, completing executions and interval executions).
 
8. The computer-implemented method of claim 1, wherein the source database system comprises a transaction log for logging log records resulting from the database transactions of the source database system and a log reader for reading the transaction log, and wherein the source database system buffers read data for enabling change replication to the target database system (par. 147, snapshot/change data preservation), and wherein the step, in response to determining that the transaction is not completed, performing, by the target database system, the processing step of the transaction, further P201902971US01Page 33 of 38comprises controlling the log reader to remove log records resulting from the processing step of said transaction (fig. 2B, pars. 61 and 129, snapshot preservation and deletion based on monitoring storage volume for writes and in order to conserve snapshot storage space, see also resetting counters).

9. The computer-implemented method of claim 1, wherein the source database system comprises a transaction log for logging log records resulting from the database transactions, and wherein identifying the database transactions is performed using the transaction log (pars. 61 and 147, snapshot/change data preservation). 

10. The computer-implemented method of claim 1, wherein the step, in response to determining that the transaction is not completed, performing, by the target database system, the processing step of the transaction, is only performed if the duration and/or size of the transaction fulfil a predefined condition (fig. 2B, item 232 and 234, par. 127-131, data transfer complete or not for current cycle flow performed by the target, cycle continues based on Threshold of change of data).

11. The computer-implemented method of claim 1, wherein determining that the transaction is completed comprises determining that the transaction is tagged as a committed data transaction, and wherein determining that said transaction is not completed comprises determining that said transaction is tagged as an uncommitted data transaction (items 232, 234 and 238, pars. 129-131, transactions for snapshots are completed or not and marked with a respective priority).

12. The computer-implemented method of claim 1, further comprising: in response to determining that said transaction is cancelled, determining if the step, performing, by the target database system, the processing step of the transaction is performed for the transaction while the step, performing, by the target database, the application step of the transaction, has not been performed and if so causing the target database system to roll back the result of the processing step of the transaction (pars. 128 and 129, transaction may be rolled back/or deemed low priority if size the change of data is determined to be small).

15. The computer system of claim 14, being remotely connected to the source database system and the target database system (fig. 1, 102S, 102T and network 104).

16.  The computer system of claim 14, wherein the source database system implements a change data capture system (fig. 1, item 112S and 114S, replication control logic Source).

17.  The computer system of claim 14, wherein the target database system implements a change data capture system (fig. 1, item 112T and 114T, replication control logic Target).

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. See remarks below.
	Applicant alleges the amended feature of “tagging… transactions as committed” is not taught by Meiri.
	Examiner is not persuaded.  The relevant portion of the updated rejection reads,
“tagging each of the one or more database transactions as a committed or an uncommitted database transaction (fig. 2B, items 222-238, pars. 127-129, “process continues to monitor the storage volume for writes in step 226”.  The snapshots marked with low priority 238 and preservation 236 are monitored 226 as the loop of marked snapshots continues via steps 222 and 226.  The snapshots that are complete 232 are marked as complete at 236 and based on decision 234, can be deleted as marked accordingly)”.
	Applicants claimed duration time is not different than synchronization restricted to time and size for an update to take place in a synchronization between snapshots, which define the time session and threshold (par. 130).  In Meiri synchronization, this comparison is used to determine whether to preserve/store the snapshot or proceed on to the next session comprising the next snapshot.  Meiri synchronizes data by monitoring snapshots and by marking snapshots until the transactions are complete and other transactions are processed.  As such, all allegations are believed moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data replication: 
2020/0034077, Abstract.
20060047626, pars. 38-39, tagging transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 1, 2022


/MARCIN R FILIPCZYK/               Primary Examiner, Art Unit 2153